Court of Appeals, State of Michigan

                                             ORDER

                                                                         William B. Murphy
People of Ml v Mike Torres Z uniga                                         Presiding Judge

Docket No.    324157                                                     Kurtis T. Wilder

LC No.        I 0-002810-FC                                              Stephen L. Borrello
                                                                           Judges


               The Court orde rs that the motion fo r recons ideration is GRANTED, and th is Court's
opinion issued February 16, 2016 is hereby VACATED. A new opinion is attached to this order.




                       A true copy entered and certified by Jerome W. Zimmer Jr.. Chief Clerk, on




                               SEP 2 9 2016
                                      Date